Citation Nr: 0948010	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  05-09 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, diagnosed as degenerative disc disease C5-6 with 
symptomatic disk protrusion at C6-7. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to 
October 1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied service 
connection for degenerative disc disease C5-6 with 
symptomatic disc protrusion at C6-7 (claimed as herniated 
disk secondary to back pain and also claimed as neck pain).

The Veteran was afforded a videoconference hearing before the 
undersigned Acting Veterans Law Judge in July 2006.  A 
transcript is of record.  

In a November 2006 decision, the Board denied the Veteran's 
claim for the above condition.  The Veteran appealed and in 
an April 2008 memorandum decision, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's 
decision and remanded the case to the Board for further 
development consistent with its opinion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that she incurred degenerative disc 
disease of the cervical spine in or as a result of active 
duty service.  In the Court's April 2008 decision, it found 
in part that a 2004 VA examination report was inadequate 
because the examiner relied on an inaccurate factual premise 
and appeared to rely on the lack of corroborating evidence in 
the contemporaneous service records in determining that there 
was no nexus between the Veteran's active duty service and 
her current cervical spine disability.  

A medical opinion is considered adequate "where it is based 
on consideration of the Veteran's prior medical history and 
examinations and also describes the disability, if any, in 
sufficient detail so that the Board's evaluation of the 
claimed disability will be a fully informed one."  Stefl v. 
Nicholson, 21 Vet.App. 120, 123 (2007).  To be adequate, a 
medical opinion must be based upon an accurate factual 
premise.  Reonal v. Brown, 5 Vet.App. 458, 461 (1993).  
Therefore, the Board is remanding this case to the 2004 
examiner, if available, to obtain clarification of the 
etiology opinion and to ensure the opinion is based on a 
complete and accurate medical history as provided in the 
claims folder.  

Some of the relevant facts are as follows.  In July 1997, the 
Veteran was seen with complaints of right wrist pain for one 
year.  Carpal tunnel syndrome was suspected.  The Veteran was 
referred to occupational therapy for an evaluation.  An 
August 1997 consultation report shows that the Veteran 
reported that one year ago, she began having right wrist pain 
during push-ups and then began having similar symptoms when 
typing.  The Veteran reported she started noticing pain 
radiating to the shoulder about one month ago and tingling 
and weakness in the arm.  The examiner entered an assessment 
of bilateral cubital tunnel syndrome and to rule out carpal 
tunnel syndrome.  She noted the Veteran would undergo 
cervical spine x-rays.

An August 1997 cervical spine x-ray report shows the reason 
for ordering the x-ray was "(R[ight]) neck pain, 
paresthesias x 1 month."  The impression of the x-rays was, 
"No significant abnormality."  

In September 1997, "occupational therapy" referred the 
Veteran for a consultation regarding her upper extremity 
complaints.  The provisional diagnosis was to rule out 
cervical radiculopathy versus cubital/carpal tunnel syndrome.  
It appears that electrodiagnostic studies were recommended.  
The Veteran underwent both a nerve conduction study and 
needle electromyography that same month.  The findings are 
reported in the diagnostic studies report.  One the same day 
as the electrodiagnostic study was conducted, the Veteran was 
seen by a physician, who assessed a "mildly abn[orma]l" 
electrodiagnostic study.  Other 1997 treatment records show 
complaints of wrist pain.  Some of these records are 
illegible.

In a March 1998 separation examination, clinical evaluation 
of the head, face, neck, and scalp was "abnormal."  In the 
notes, the examiner noted a "goiter."  Later he stated that 
the Veteran had "Normal 'TFTs.'"  Clinical evaluation of 
the spine was normal.  The examiner noted pes planus, left 
knee guarding, and surgical scar of the abdomen.  In the 
report of medical history completed by the Veteran at that 
time, she reported a history of multiple complaints, 
including "recurrent back pain."  The examiner went through 
every complaint the Veteran reported.  When "recurrent back 
pain" was addressed, the examiner stated that it was gradual 
back pain along the left thigh and involved some therapy in 
1992.  "Pain was still present with no final diagnosis."  
The Veteran reported headaches, asthma, shortness of breath, 
chronic cough, cramps in legs, frequent indigestion, liver 
problems, hepatitis, broken bones at age 6 or 7 (broke femur) 
sugar in urine when she was pregnant, "female problems" 
involving a gynecological issue, and pain on right shoulder 
with numbness on both hands.  

In May 1998, the Veteran reported that she was punched, 
knocked down, and knocked out for an unknown amount of time 
and woke up lightheaded and dizzy with headaches and cranial 
pain.  The examiner noted x-rays were within normal limits.  
Physical examination revealed the neck was within normal 
limits.  

In June 1998, the Veteran was seen for follow-up following a 
head injury.  The Veteran described having a sharp pain on 
the left side of her head.  The examiner noted that a May 
1998 CT scan of the head/brain was normal.  The examiner also 
noted that a May 1998 cervical spine x-ray was normal.  On 
physical examination, the neck was noted to have "good 
spasm" upon rotation and flexion of her head and neck and no 
cervical spine tenderness was found.  

In June 2001, approximately three years following discharge 
from service, a magnetic resonance imaging (MRI) of the 
cervical spine revealed "mild posterior annular bulging at 
C5-6" and "small posterocentral disc herniation, C6-7."  

A September 2002 VA treatment record shows that the Veteran 
was seen with complaints of severe right shoulder pain, which 
she attributed to service.  She stated she had been told at 
one time that she had a herniated disc to the cervical area 
and given Vioxx with no relief.  A subsequent September 2002 
treatment record shows that the Veteran reported she had had 
a recurrent problem for the past five years and denied any 
trauma.  She was seen again in October 2002 complaining of 
neck pain.

The Veteran was afforded a VA examination in March 2003, 
where she denied having sustained an injury to her cervical 
spine and stated that her neck pain began in 1996.  An MRI 
conducted for the examination showed osteophyte changes in 
the cervical spine and C6-7 central disk profusion and 
diagnoses included "degenerative changes at C5-6 and 
symptomatic disc protrusion at C6-7 of the cervical spine."

The Veteran was afforded a second VA examination in March 
2004, where she reported that she woke up with 
"spontaneous" pain in her neck in 1997 and did not report 
any cervical spine injury.  The Veteran stated that her neck 
had gotten progressively worse and included constant, severe 
pain and daily flare-ups.  A cervical spine x-ray series was 
reported as negative while an MRI noted straightening of the 
cervical spine that was more prominent than on the previous 
study.  The examiner diagnosed shallow neck protrusion at C6-
7 of doubtful significance and myofacial neck pain and stated 
that degenerative disc disease of the cervical spine at C5-6 
was not found.  The examiner concluded that it was less 
likely than not that the Veteran's present myofacial neck 
pain was secondary to the episode of neck pain that she had 
when she was on active duty and that there was no evidence of 
chronic disability of the Veteran's neck condition while in 
service.  

As a result of the Court's decision, the Board is seeking 
clarification from the 2004 VA examiner.  Specifically, the 
examiner should take into consideration the Veteran's 
reported history, as listed above and demonstrated in the 
claims file, when determining whether any disability the 
Veteran currently has is linked to any in-service disease or 
injury.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file and a copy of this 
remand should be forwarded to the examiner 
who conducted the September 2004 VA 
examination to determine whether any 
current cervical spine disabilities are 
related to service (a physical examination 
is not needed).  The examiner should 
review the claims folder and this remand 
and note such review in the examination 
report.  The examiner should take into 
consideration the normal cervical spine x-
rays in August 1997 and May 1998, the 
normal CT scan of the head/brain in May 
1998, the normal clinical evaluation of 
the spine at the time of the separation 
examination in March 1998, and the 
Veteran's failure to report any neck pain 
at the time of her separation examination, 
at which time she reported a multitude of 
other problems.  

If the examiner determines that a physical 
examination and/or additional testing is 
necessary to make an informed opinion, an 
examination/additional testing should be 
scheduled.   

The examiner should provide an opinion as 
to whether there is at least a 50 percent 
probability (as likely as not) that any 
current cervical spine disability had its 
onset in active service or is otherwise 
the result of disease or injury in 
service.

In providing an opinion, the examiner 
should avoid where possible discussing a 
lack of evidence and instead, point to the 
evidence in the claims file and medical 
principles that substantiate the etiology 
opinion.  For example, it is appropriate 
to find that the cervical spine at the 
time of the March 1998 discharge 
examination was normal, as opposed to 
there being a failure of any abnormality 
regarding the cervical spine shown at that 
time.  Additionally, the examiner should 
discuss what the September 1997 
electrodiagnostic testing showed or failed 
to show with respect to the comment that 
had been made to rule out cervical 
radiculopathy.  If the examiner is unable 
to interpret the electrodiagnostic testing 
results, he should seek input from the 
appropriate specialist.

2.  If the 2004 examiner is not available 
to provide an addended opinion, the RO/AMC 
should refer the claims file to another 
qualified examiner and ask the same 
questions above.  If that examiner finds 
that a physical examination is necessary, 
it should be scheduled.

3.  Thereafter, the RO/AMC should review 
the claim for service connection for a 
cervical spine disability.  If the benefit 
sought remains denied, issue a 
supplemental statement of the case to the 
Veteran and her representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

